DAUKSCH, Judge.
This is an appeal from a default judgment awarding unliquidated damages without trial. Although a default judgment can be entered to establish liability, a trial with proper notice is necessary to establish unliquidated damages. Bowman v. Kingsland Dev., Inc., 432 So.2d 660 (Fla. 5th DCA 1983); Fla.R.Civ.P. 1.440(c). The trial court’s award of unliquidated compensatory damages by a default judgment was therefore error. See Buffington v. Torcise, 504 So.2d 490 (Fla. 3d DCA 1987); Turner v. Allen, 389 So.2d 686 (Fla. 5th DCA 1980); B/G Amusements, Inc. v. Mystery Fun House, Inc., 381 So.2d 318 (Fla. 5th DCA 1980). We find no error in regard to appellant’s other points on appeal.
AFFIRMED in part; REVERSED in part; REMANDED.
UPCHURCH, C.J., and SHARP, J., concur.